 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER BROWN,                                      No. 2:19-cv-01227 MCE DB P
12                      Plaintiff,
13          v.                                          ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          On November 20, 2019, plaintiff filed a request for reconsideration of the magistrate

18   judge’s order issued October 31, 2019, which denied plaintiff’s request for an extension of time to

19   file objections to the magistrate’s July 12, 2019, order. (ECF No. 15). Pursuant to E.D. Local

20   Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to

21   law.” Id. Having reviewed the entire file, the court finds that it does not appear that the

22   magistrate judge’s ruling was clearly erroneous or contrary to law.

23          Therefore, upon reconsideration, IT IS HEREBY ORDERED that the order of the

24   magistrate judge, issued October 31, 2019, which denied plaintiff a request for an extension of

25   time (see ECF No. 12) is AFFIRMED. Significantly, too, while the Court views the magistrate

26   judge’s order as correct and affirms on that basis, it also wishes to note that it nonetheless

27   reviewed and considered the late-filed objections (ECF No. 13) prior to ultimately adopting the

28   underlying Findings and Recommendations (ECF No 4) on November 21, 2019. ECF No. 14.
                                                       1
 1   Nothing in those objections persuaded the Court that the magistrate judge’s order of October

 2   2019 was improper.

 3          IT IS SO ORDERED.

 4

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
